Case 1:18-cv-24933-CMA Document 41 Entered on FLSD Docket 04/10/2019 Page 1 of 8



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

                                            CASE NO.: 18-cv-24933-CMA

  PATRICIA MELLNITZ,

            Plaintiff,

  v.

  CARNIVAL CORPORATION,
  SUN BAHAMAS WATER SPORTS d/b/a
  BAHAMAS STORAGE AND SHIPPING
  SUPPLIES COMPANY LTD., and
  XYZ CORPORATION

        Defendants.
  _______________________________________/

              DEFENDANT, CARNIVAL CORPORATION’S, REPLY IN SUPPORT
                 OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                           AND DEMAND FOR JURY TRIAL

            Defendant, CARNIVAL CORPORATION (“Carnival”), by and through undersigned
  counsel, and pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, hereby replies to
  Plaintiff’s Response in Opposition to Defendants, Carnival Corporation and Sun Bahamas d/b/a
  Bahamas Storage and Shipping Supplies Company Ltd.’s Joint Motion to Dismiss Plaintiff’s
  Complaint [DE 36].1 In support thereof, Carnival states as follows:
       I.   Plaintiff’s Complaint is a Shotgun Pleading and Should be Dismissed in its Entirety
            Plaintiff’s Complaint “incorporates all of the general factual allegations by reference into each
  subsequent claim for relief,” therefore it is an impermissible shotgun pleading, and should be
  dismissed. Great Fla. Bank v. Countrywide Home Loans, Inc., 2011 WL 382588, at *2 (S.D. Fla. Feb. 3.
  2011). In her Response, Plaintiff claims she does not incorporate the allegations of other counts into
  each cause of action, however that is precisely what she does. The Complaint begins with forty-two
  (42) allegations, which she then “realleges, adopts, and incorporates by reference” into each of the


  1
   Sun Bahamas has indicated that it will not be replying to Plaintiff’s Response in Opposition to Defendants’ Joint Motion
  to Dismiss. Accordingly, this Reply is not a Joint Reply and only addresses the portions of Plaintiff’s Response directed at
  the claims against Carnival.
Case 1:18-cv-24933-CMA Document 41 Entered on FLSD Docket 04/10/2019 Page 2 of 8
                                                        CASE NO.: 18-cv-24933-ALTONAGA/GOODMAN


  eight (8) counts in her Complaint. [DE 1, ¶1-42, throughout]. This makes her Complaint a classic
  shot-gun pleading. Id. Plaintiff further argues in her Response that her preliminary 42 paragraphs are
  organized by headings and sub-headings, therefore removing any potential confusion. However,
  simply categorizing her allegations does not save the Complaint from being a shot-gun pleading
  because she still realleges all facts in each count, resulting in facts irrelevant to specific counts being
  alleged within those counts by incorporation. For instance, the allegations Plaintiff claims under the
  heading “Facts Concerning the Relationship/Arrangement Between Carnival and The Excursion
  Entities” have nothing to do with her Negligence claims. Additionally, the allegations under the
  heading “Promotional Material and Statements Concerning Shore Excursions Generally and the
  Subject Excursion Specifically,” only apply to Plaintiff’s Misleading Advertising and Negligent
  Misrepresentation claims.        This commingling of allegations makes Plaintiff’s Complaint an
  impermissible shotgun pleading. See Buckner v. Whitley, No. 3:18-CV-610-WKW, 2019 WL 1117914, at
  *1 (M.D. Ala. Mar. 11, 2019) (“Plaintiff's complaint is a shotgun complaint. Each [count] adopts and
  re-alleges every preceding allegation, filling each count with allegations that are not relevant to that
  particular count). Therefore, Carnival respectfully requests Plaintiff’s Complaint be dismissed in its
  entirety.
   II.      Plaintiff’s Claims for Misleading Advertising in Violation of Fla. Stat. §817.41 (Count
            I) and Negligent Misrepresentation (Count II) Should be Dismissed

                a. Plaintiff failed to satisfy the pleading requirements of Fed. R. Civ. P. 9(b).
            The particularity requirement of Fed. R. Civ. P. 9(b) is only satisfied if the complaint sets forth
  “(1) precisely what statements were made in what documents or oral representations or what
  omissions were made, and (2) the time and place of each statement and the person responsible for
  making (or in the case of omissions, not making) same, and (3) the content of such statement and the
  manner in which they misled plaintiff, and (4) what the defendants obtained as a consequence of the
  fraud.” Ziemba v. Cascade Intern., Inc., 256 F.3d 1194, 1202 (11th Cir. 2001).; see also Gayou v. Celebrity
  Cruises, Inc., 2012 WL 2049431, *3 (S.D. Fla. June 5, 2012); Ceithaml, 207 F. Supp. 3d at 1355 ((“[T]o
  pass Rule 9(b) muster, the Complaint must set forth particular allegations about the ‘who, what, when,
  where, and how’ of the fraud.”) (citing Garfield v. NDC Health Corp., 466 F.3d 1255, 1262 (11th Cir.
  2006)).
            Here, despite Plaintiff’s contention that she provided “all such particularities,” Plaintiff’s
  Complaint actually fails to allege any particularities. Moreover, she fails to plead where each
  representation was made on Carnival’s website or what promotional materials and brochures

                                                        2
Case 1:18-cv-24933-CMA Document 41 Entered on FLSD Docket 04/10/2019 Page 3 of 8
                                                        CASE NO.: 18-cv-24933-ALTONAGA/GOODMAN


  contained any of the specific representations. For instance, Plaintiff contends that Carnival’s
  “promotional material brochures and/or website contained misrepresentations of material facts,” and
  then lists seven (7) alleged misrepresentations but fails to specify which representation was made
  where. [DE 1, ¶43(a)-(g), 49(a)-(g)]. Similarly, Plaintiff contends that Carnival represented that
  excursion providers were subject to personal jurisdiction in the U.S., but it is unclear from her
  Complaint where such representations were made or when Plaintiff specifically read and relied on
  these alleged representations. [DE 1, ¶43(g), 49(g)]. Accordingly, these and Plaintiff’s other conclusory
  allegations are not precise enough to comply with Fed. R. Civ. P. 9(b). See, e.g., Hesterly v. Royal Caribbean
  Cruises, Ltd., 2008 WL 11406184, *8 (S.D. Fla. Aug. 6, 2008). As such, Counts II and III fail as a matter
  of law and must be dismissed.
              b. Plaintiff fails to satisfy the necessary elements of Counts I and II.
          Notwithstanding Plaintiff’s failure to comply with Fed. R. Civ. P. 9(b), she also failed to plead
  sufficient facts to support either of her claims in Count I or II. Indeed, Plaintiff’s Response only re-
  asserts a formulaic recitation of the elements required to plead both Counts. Plaintiff fails to allege
  any facts supporting her contention that the representations made by Carnival were any way false, or
  that she justifiably relied on them. For instance, Plaintiff’s allegation that Carnival misrepresented the
  activity level and/or activities involved in the subject excursion, [DE ¶43(a), 49(a)], is entirely
  subjective and based on Plaintiff’s own belief. Ultimately, Plaintiff’s conclusory allegations that she
  suffered injury due to representations made by Carnival is not supported in her Complaint by any
  factual allegations. See Hoard v. Carnival Corp., 2015 WL 1954055, *3 (S.D. Fla. Apr. 17, 2015); Alvarez
  v. Royal Caribbean Cruises, Ltd., 905 F. Supp. 2d 1334, 1342 (S.D. Fla. 2012). Accordingly, as Plaintiff
  failed to plead sufficient facts to support her allegations in Counts I and II, Carnival respectfully
  requests that both Counts be dismissed.
  III.    Plaintiff’s Negligence Claim against Carnival (Count III) Should be Dismissed
              a. Plaintiff failed to adequately allege that Carnival knew or should have known
                 of a dangerous condition such as to invoke the duty to warn

          In order to adequately plead negligence under a failure to warn theory, the Plaintiff must plead
  sufficient facts to infer that Carnival knew or should have known of a specific dangerous or unsafe
  condition associated with the subject excursion. Thompson, 174 F. Supp. 3d at 1341 (“To premise a
  negligence claim on a breach of the duty to warn, [Plaintiff] must set forth factual allegations ‘showing
  that the cruise line knew or should have known of any dangerous condition relating to the . . .
  excursion that would give rise to a duty to warn.’”) (quoting Gayou, 2012 U.S. Dist. LEXIS 77536,

                                                        3
Case 1:18-cv-24933-CMA Document 41 Entered on FLSD Docket 04/10/2019 Page 4 of 8
                                                      CASE NO.: 18-cv-24933-ALTONAGA/GOODMAN


  *12); Rojas, 93 F. Supp. 3d at 1309; Ceithaml v. Celebrity Cruises, Inc., 207 F. Supp. 3d 1345 (S.D. Fla.
  2016) (“In this District, courts regularly dismiss negligence claims pursuant to Keefe’s requirement that
  a defendant cruise line have had actual or constructive notice of the danger claimed by plaintiff.”).
          In her Response, Plaintiff states that she has set forth sufficient notice allegations to allow her
  to move forward with discovery. However, Plaintiff has failed to allege any facts at all from which it
  may be inferred that Carnival either knew or should have known of any dangerous or unsafe condition
  associated with the subject excursion. In fact, Plaintiff broadly alleges that Carnival knew or reasonably
  should have known of Sun Bahamas’ incompetence or unfitness through “Carnival’s initial approval
  process of [Sun Bahamas] . . . yearly inspections of [Sun Bahamas] . . . and/or prior incidents involving
  Carnival passengers injured on the high speed boat excursions, [Sun Bahamas’] excursions, and/or
  other incidents reported within the cruise industry.” [DE 1, ¶57]. Such broad, conclusory allegations
  with no factual allegations are simply insufficient to trigger a duty by Carnival. An operator is not per
  se incompetent nor does Carnival have notice of any incompetence simply because a passenger was
  allegedly injured due to the reckless operation of a speed boat during the subject excursion. See Everett
  v. Carnival Cruise Lines, 912 F.2d 1355, 1358 n.3 (11th Cir. 1990) (“The purpose behind the . . . notice
  requirement is that the shipowner should not be made the insurers of passenger safety.”).
          Plaintiff’s Response [DE 36] indicates that Plaintiff intends to uncover the basis for her notice
  allegation in discovery. However, in Iqbal, supra, the United States Supreme Court has explicitly held
  that Rule 8 does not unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions. This is exactly what has occurred in the instant matter. Plaintiff alleged a form
  conclusion with the hope that discovery may possibly yield factual support at some later date. This
  impermissibly violates Rule 8, and, therefore, dismissal of Plaintiff’s negligence claim is warranted.
          As Plaintiff has failed to plead any facts supporting notice, she has failed to plead that Carnival
  owed her a duty of care, and hence, has failed to adequately plead a negligence claim premised on
  Carnival’s alleged failure to warn. Ceithaml, 207 F. Supp. 3d 1345, 1351 (“Without actual or
  constructive notice, Celebrity contends, there can be no duty of care under federal maritime law and
  hence no negligence claim based on a failure to warn theory. The Court agrees.”). Therefore, Carnival
  respectfully requests this Court grant its motion and dismiss Plaintiff’s negligence claim.
              b. Plaintiff fails to plead a prima facie case for negligent selection and retention
          Plaintiff’s Response fails to state any facts that support her claim that Carnival was negligent in
  selecting and/or retaining Sun Bahamas. First, Plaintiff fails to show that Sun Bahamas was
  incompetent or unfit to operate the subject excursion. Smolnikar v. Royal Caribbean Cruises Ltd., 787 F.

                                                      4
Case 1:18-cv-24933-CMA Document 41 Entered on FLSD Docket 04/10/2019 Page 5 of 8
                                                       CASE NO.: 18-cv-24933-ALTONAGA/GOODMAN


  Supp. 2d 1308, 1318 (S.D. Fla. 2011). Rather, the majority of the ways in which Plaintiff alleges that
  Sun Bahamas was incompetent and/or unfit are nothing more than general conclusions of how
  conduct imposing liability could have occurred, [DE 1, ¶55(c)-(j)], which courts have held to be
  insufficient. See, e.g., Llado-Carreno v. Guidant Corp., 2011 WL 705403, at *3 (S.D. Fla. Feb. 22, 2011)
  (holding complaint did not state a plausible claim for negligence where it simply listed various duties
  prefixed with the words “failing to” and provided no factual allegations). Indeed, Plaintiff’s allegations
  fail to provide any facts as to how her alleged injury relates to Sun Bahamas’ incompetence.
          Notwithstanding that Plaintiff fails to plead any fact that Sun Bahamas was incompetent
  and/or unfit, Plaintiff fails to plead any fact that Carnival knew or should have known of any
  incompetence of Sun Bahamas. Again, Plaintiff’s allegations are general conclusions about Carnival’s
  approval process and inspections, but do not contain any factual allegations. Such general and vague
  allegations fail to meet the pleading requirements of Iqbal and Twombly. Ashcroft v. Iqbal, 556 U.S. 662
  (2000); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Accordingly, Carnival respectfully submits
  that for these same reasons, the Court should dismiss Count III of Plaintiff’s Complaint.
  IV.     Plaintiff’s Claim for Apparent Agency and/or Agency by Estoppel (Count V) Should
          be Dismissed
          To begin with, Plaintiff’s argument that the shore excursion ticket and Carnival’s website
  cannot be considered should fail. The Eleventh Circuit has held that “where the plaintiff refers to
  certain documents in the complaint and those documents are central to the plaintiff’s claim, then the
  Court may consider the documents to the motion to dismiss will not require conversion of the motion
  into a motion for summary judgment.” Brooks v. Blue Cross & Blue Shield, Inc., 116 F.3d 1364, 1369
  (11th Cir. 1997). Plaintiff referenced both and both were incorporated into Count V. [DE 1, ¶19, 21,
  22, 27, 67(c)]. Furthermore, both documents are central to Plaintiff’s claims as she specifically alleges
  that “Carnival made manifestations which caused Plaintiff to believe that the Excursion Entities had
  authority to act for the benefit of Carnival.” [DE 1, ¶67]. Plaintiff is alleging that none of the
  documents she was in possession of informed her that the subject excursion was operated by an
  independent contractor, which is factually inaccurate, as evidenced by the information contained in
  the excursion ticket and Carnival’s website.
          The dismissal of Plaintiff’s claim at this stage is proper as the purpose of a motion to dismiss
  is to streamline the issues for trial. See Mann v. Brenner, 375 Fed. Appx. 232, 239 (3d Cir. 2010); see also
  Neitzke v. Williams, 490 U.S. 319, 326-27 (1989) (noting that the purpose of Rule 12(b)(6) is to
  “streamline[] litigation by dispensing with needless discovery and factfinding.”). Despite Plaintiff’s

                                                       5
Case 1:18-cv-24933-CMA Document 41 Entered on FLSD Docket 04/10/2019 Page 6 of 8
                                                       CASE NO.: 18-cv-24933-ALTONAGA/GOODMAN


  contention otherwise, the law in this district is clear that Plaintiff’s subject belief that Carnival and Sun
  Bahamas were agents is not reasonable as a matter of law due to the several disclosures Plaintiff
  received. Hajtman v. NCL (Bahamas) Ltd., 526 F. Supp. 2d 1324, 1328 (S.D. Fla. 2017); see also Ceithaml
  v. Celebrity Cruises Inc., 2018 U.S. App. LEXIS 17151 (11th Cir. June 25, 2018); Wolf, Fed. Appx. at 798.
  Notwithstanding that Wolf and Ceithaml were decided at the motion for summary judgment stage, if
  Plaintiff is permitted to proceed with allegations not supported by law, the result would be to confuse
  the issues for discovery, leading to unnecessary expense and needless delay in the case’s ultimate
  resolution. Accordingly, Carnival respectfully submits that Count V should be dismissed.
   V.     Plaintiff’s Third-Party Beneficiary Claim (Count VII) Should be Dismissed
          Plaintiff’s third-party beneficiary claim should be dismissed because she fails to allege any facts
  to support her claim. Specifically, Plaintiff fails to allege any fact that establishes that she was an
  intended beneficiary of any agreement between Carnival and Sun Bahamas. Plaintiff argues that
  Carnival “requiring that the Excursion Entities exercise reasonable care for the passengers’ safety,”
  “requiring that the Excursion Entities satisfy and continue to satisfy the highest standards of quality
  in the industry,” and “requiring that the Excursion Entity maintain insurance,” are all ways in which
  Carnival and Sun Bahamas agreement benefitted her.              However, the very case Plaintiff cites
  throughout her Response held the exact opposite. “[E]ven if the allegation in the Complaint were true,
  i.e., [that the] Agreement required the Excursion Entities to maintain insurance and/or exercise
  reasonable care in operating the Segway Tour, those requirements would, as a matter of law, be
  insufficient to evidence the contract directly and primarily benefits Plaintiff. As such, the claim
  is dismissed.” Heller v. Carnival Corp., 191 F.Supp. 3d 1352, 1365 (S.D. Fla. 2016) (emphasis added);
  see also Rinker v. Carnival Corp., 753 F. Supp. 2d 1237, 1243-44 (S.D. Fla. 2010).
          Plaintiff also argues that she alleged that Carnival breached the contract by failing to regularly
  or adequately identify the highest safety standards in the industry and verifying that the Excursion
  Entities were adhering to such standards. The plaintiff in Steffan v. Carnival, represented by the same
  counsel as Plaintiff in this case, made a similar argument before this Honorable Court. However, as
  in the Steffan matter, the “obligations” that Plaintiff asserts were breached were not obligations
  contained in the contract which are owed by Carnival. Nowhere in the contract is there a provision
  requiring Carnival to identify the highest safety standards or ensure the operator’s compliance with
  such standards or any obligation in the contract. This Honorable Court rejected Plaintiff’s argument
  in the Steffan matter for this reason and Carnival respectfully submits that the Court should also reject
  the same argument here and dismiss the third party beneficiary claim against Carnival with prejudice.

                                                       6
Case 1:18-cv-24933-CMA Document 41 Entered on FLSD Docket 04/10/2019 Page 7 of 8
                                                        CASE NO.: 18-cv-24933-ALTONAGA/GOODMAN


  VI.      Plaintiff’s Claim for Breach of Fiduciary Duty (Count VIII) Should be Dismissed
           It is well settled that shipowners are not the all-purpose insurers of their passengers’ safety.
  See Meyer v. Carnival Corp., 2013 WL 12061857, *2 (S.D. Fla. Sep. 3, 2013) (“[A] cruise ship is not the
  insurer of the safety of its passengers, when they undertake excursions operated by independent third
  parties. And merely because an accident occurs, a carrier does not become liable to a passenger.”)
  (internal citations omitted); see also Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1334 (11th Cir.
  1984). The expanded duty alleged by Plaintiff in its claim for Breach of Fiduciary Duty is neither
  logical, nor is it supported by the law, and “permitting Plaintiff to proceed on her claims . . . would
  impermissibly expand [Carnival’s duties] to its passengers and render it an insurer of its passengers’
  safety.’ There is not a single maritime case holding that a cruise line operator owes such a duty to its
  passengers. The Serra-Cruz Court already dismissed a claim for Breach of Fiduciary duty with prejudice
  because such a duty does not exist. Therefore, Plaintiff’s reliance on case law regarding airlines should
  not be considered by this Court. Notwithstanding that Plaintiff’s claim should fail for this reason
  alone, Plaintiff has not adequately pled the existence of a fiduciary duty as she has not alleged any facts
  surrounding the formation of a fiduciary relationship. Therefore, Count VIII should be dismissed
  with prejudice.
           WHEREFORE, Defendant, CARNIVAL CORPORATION, respectfully requests this
  Honorable Court to enter an Order dismissing Plaintiff’s Complaint in its entirety, and for any and all
  further relief this Court deems just and proper under the circumstances.
  Dated:            April 10, 2019
                    Miami, Florida
                                                             Respectfully submitted,

                                                             FOREMAN FRIEDMAN, PA

                                                             BY:     /s/ Noah D. Silverman
                                                                     Jeffrey E. Foreman, Esq.
                                                                     Florida Bar No. 0240310
                                                                     jforeman@fflegal.com
                                                                     Noah D. Silverman, Esq.
                                                                     Florida Bar No. 401277
                                                                     nsilverman@fflegal.com
                                                                     Brasilia Echevarria, Esq.
                                                                     Florida Bar No. 121828
                                                                     bechevarria@fflegal.com
                                                                     One Biscayne Tower, Suite 2300
                                                                     2 South Biscayne Boulevard
                                                                     Miami, FL 33131

                                                        7
Case 1:18-cv-24933-CMA Document 41 Entered on FLSD Docket 04/10/2019 Page 8 of 8
                                                  CASE NO.: 18-cv-24933-ALTONAGA/GOODMAN


                                                             Phone: 305-358-6555
                                                             Fax: 305-374-9077
                                                             Attorneys for Carnival

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 10th day of April 2019, the foregoing document is being
  served on all counsel of record identified on the attached Service List in the manner specified,
  either via transmission of Notice of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive electronic Notes
  of Electronic Filing.
                                                             /s/   Noah D. Silverman
                                                                   Noah D. Silverman, Esq.

                                          SERVICE LIST

   Jason R. Margulies, Esq.                           Jeffrey E. Foreman, Esq.
   jmargulies@lipcon.com                              jforeman@fflegal.com
   Jacqueline Garcell, Esq.                           mfonticiella@fflegal.com
   jgarcell@lipcon.com                                Noah D. Silverman, Esq.
   LIPCON, MARGULIES,                                 nsilverman@fflegal.com
   ALSINA & WINKLEMAN, P.A.                           pcampo@fflegal.com
   One Biscayne Tower, Suite 1776                     Brasilia Echevarria, Esq.
   2 South Biscayne Boulevard                         bechevarria@fflegal.com
   Miami, Florida 33131                               FOREMAN FRIEDMAN, PA
   Phone: 305-373-3016                                One Biscayne Tower, Suite 2300
   Fax: 305-373-6204                                  2 South Biscayne Boulevard
   Attorneys for Plaintiff                            Miami, FL 33131
                                                      Phone: 305-358-6555
                                                      Fax: 305-374-9077
                                                      Attorneys for Carnival

                                                      JAMES H. PERRY, II
                                                      Florida Bar No.: 991491
                                                      perry@maritimeattorneys.com
                                                      PATRICK J. RYAN
                                                      Florida Bar No.: 1011099
                                                      patrick@maritimeattorneys.com
                                                      PERRY & NEBLETT, P.A.
                                                      1650 SE 17th Street, Suite 200
                                                      Fort Lauderdale, Florida 33316
                                                      Telephone: 954.500.1000
                                                      Facsimile: 954.500.2000
                                                      Attorneys for Sun Bahamas

                                                 8
